Exhibit 10.26.2

 

BROADWAY FINANCIAL CORPORATION
5055 Wilshire Boulevard, Suite 500
Los Angeles, CA 90036

August 22, 2013

 

Valley Economic Development Center, Inc.
5121 Van Nuys Boulevard, 3rd Floor
Van Nuys, CA  91403

 

Re:                             Investor Rights

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that pursuant to and effective as of your
purchase of capital stock of Broadway Financial Corporation, a Delaware
corporation (the “Company”), the parent company of Broadway Federal Bank, F.S.B.
(the “Bank”), Valley Economic Development Center, Inc., a California corporation
(the “Investor”), shall be entitled to the following contractual rights, in
addition to any other rights specifically provided to the Investor pursuant to
that certain Subscription Agreement, dated as of the date hereof by and between
the Company and the Investor, including any amendments or supplements thereto,
and such other agreements, instruments and certificates as may be delivered in
connection therewith (collectively, the “Transaction Documents”):

 

1.                                      Board Observer Rights.  As long as
Investor retains ownership of more than 50% of the number of shares of capital
stock of the Company originally acquired by Investor pursuant to the
Subscription Agreement (including any shares into which such stock may be
converted), the Company shall allow a representative of the Investor to attend
all meetings of the Board in a nonvoting observer capacity and, in this respect,
shall give such representative copies of all notices, minutes, consents and
other materials that it provides to its directors at the same time and in the
same manner as provided to such directors; provided, however, that (i) such
representative shall agree to hold in confidence and trust all information so
provided; (ii) the representative may be excluded from access to any material or
meeting or portion thereof if the Board determines in good faith, upon advice of
counsel, that access to such material or attendance at such meeting would
adversely affect the attorney-client privilege between the Company or the Bank
and its counsel or would conflict with applicable banking laws or regulations or
if such material or meeting relates to relations or negotiations with the
Investor or require the consent or non-objection of any Regulator; and
(iii) such observer shall be excluded from all “executive sessions” of the board
of directors if any other persons who are not members of the board of directors,
other than counsel to the Company, are also excluded.  Upon reasonable notice
and at a scheduled meeting of the Board or such other time, if any, as the Board
may determine in its sole discretion, such representative may address the Board
with respect to the Investor’s concerns regarding significant business issues
facing the Company.

 

2.                                      Miscellaneous.  The validity,
construction and interpretation of this letter agreement and the rights and
duties of the parties hereunder shall be governed by and construed

 

1

--------------------------------------------------------------------------------


 

in accordance with laws of the State of California without regard to its
conflicts of laws provisions.  This letter agreement (together with the
Transaction Documents) constitutes the entire agreement among the parties
hereto, and supersedes any and all prior representations, agreements and
understandings, whether written or oral, with respect to the subject matter
hereof.  This letter agreement shall not be modified, amended or waived, in
whole or in part, except by written agreement of both parties.  The provisions
hereof shall be binding upon, and shall inure to the benefit of, the parties
hereto and their successors and assigns.  Each of the parties hereto shall, at
the request of the other party, execute, deliver and acknowledge without any
consideration, such additional documents, instruments or certificates or do or
cause to be done such other things as are reasonably necessary or desirable to
make effective the agreements and transactions contemplated by this letter
agreement.  This letter agreement may be executed and delivered (including by
facsimile or electronic transmission) in multiple counterparts, each of which
shall constitute an original and all of which together shall be deemed to be one
and the same instrument.

 

 

Very truly yours,

 

 

 

Broadway Financial Corporation

 

 

 

 

 

By:

 /s/ Wayne-Kent A. Bradshaw

 

Name: Wayne-Kent A. Bradshaw

 

Title: President and Chief Executive Officer

 

 

******************************************************

 

 

ACKNOWLEDGED AND AGREED:

 

VALLEY ECONOMIC DEVELOPMENT CENTER, INC.

 

 

By:

 /s/ Roberto Barragan

 

Name:

Robert Barragan

 

Title:

President

 

 

2

--------------------------------------------------------------------------------